 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      YAH’S KNIGHTS AND DAMES
      COMMUNITY DEVELOPMENT, et al.,                            Cause No. C21-0325RSL
 9

10
                             Plaintiffs,                        ORDER OF DISMISSAL

11
                  v.

12
      CHIAE WILDER, et al.,

13
                             Defendants.

14
            On March 15, 2021, Abryel Wilder was ordered to provide a more definite statement of
15
     the claims asserted in this litigation, clearly and concisely identifying the acts of which each
16

17   named defendant is accused and how those acts violated the legal rights of the named plaintiffs.

18   Dkt. # 6. The Court pointed out a number of fatal flaws in the original pleading and notified
19   plaintiff that “[t]he amended complaint will replace the existing complaint in its entirety.” Dkt.
20
     # 6 at 5. Plaintiff subsequently filed a “Response to Order for More Definite Statement” (Dkt.
21
     # 10): its 1,042 factual allegations appear to be identical to those asserted in Wilder v. United
22
     States, C21-0206RSL (Dkt. # 9), and Wilder v. Washington State, C21-0324RSL (Dkt. # 7).
23

24          Plaintiff’s revised statement of the claims remains deficient under the standards

25   articulated in 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 8(a)(2). There is no
26   indication that Ms. Wilder is authorized to act as a representative of any of the named plaintiffs.
27

28   ORDER OF DISMISSAL - 1
 1   The new complaint consists of 67 singled-spaced pages and repeats many of the fatal errors
 2   previously identified. Some defendants are not mentioned in the 1,000+ factual allegations, and
 3
     it is likely that none of the defendants would understand how the alleged conduct gives rise to a
 4
     cause of action under any of the fifty statutes and constitutional provisions listed at Dkt. # 10 at
 5

 6   61-65. Neither defendants nor the Court are obligated to search through the proposed pleading in

 7   order to determine whether a viable cause of action is alleged: the burden of providing “a short
 8   and plain statement of the claim showing that the pleader is entitled to relief” falls squarely on
 9
     plaintiff. She has not met her burden
10

11
            The above-captioned matter is hereby DISMISSED without prejudice. No additional
12

13   documents will be accepted for filing under this cause number other than a Notice of Appeal. If

14   plaintiff opts to refile a complaint related to these events, she is strongly advised to name only a
15   single defendant and confine the factual allegations to that defendant’s conduct and the legal
16
     claims against that defendant. Absent allegations showing that Ms. Wilder is a licensed attorney
17
     or otherwise authorized to act as a representative of another person, any renewed claims should
18
     be brought only on her own behalf.
19

20

21          Dated this 4th day of May, 2021.
22

23                                              Robert S. Lasnik
                                                United States District Judge
24

25

26

27

28   ORDER OF DISMISSAL - 2
